internal_revenue_service number release date index number -------------------------- ------------------------ ----------------------------- ------------- --------------------------------- in re ---------------------- --------------------------------- ------------------------ --------------- -------------------------- department of the treasury washington dc person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc intl b01 - plr-104718-03 date date ty ------------------- ---------------------- ----------------------- ------------------------- -------------------------- ----------------------------------------------------- ---------------------------------------- legend taxpayer date a date b x y dear ----------------- this responds to your letter dated date and additional information submitted by you on date date and date in which you requested a ruling and closing_agreement that premiums received by taxpayer on policies of insurance or reinsurance of u s risks are exempt from the insurance excise_tax imposed by ' of the internal_revenue_code_of_1986 as amended acode pursuant to the united states-ireland income_tax convention atreaty the ruling contained in this letter is based upon information and representations submitted by or on behalf of taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination taxpayer is a foreign stock reinsurance company that was organized in ireland on date a it is a wholly owned subsidiary of x an irish company y a bermuda corporation owns of the stock of x sec_4371 imposes an excise_tax on premiums_paid on insurance policies issued to u s persons and covering risks wholly or partly within the united_states and to foreign persons engaged in a u s trade_or_business and covering risks within the united_states see ' d revproc_92_39 1992_1_cb_860 establishes procedures for entering into a closing_agreement to establish an exemption from the ' excise_tax when the exemption is claimed under a u s income_tax treaty article business profits of the treaty provides as follows the profits of an enterprise of a contracting state shall be taxable only in that state unless the enterprise carries on business in the other contracting state through a permanent_establishment situated therein article a taxes covered includes the ' excise_tax within the scope of the treaty but contains the following limitation the convention shall however apply to the federal excise_taxes imposed on insurance premiums_paid to foreign insurers only to the extent that the risks covered by such premiums are not reinsured with a person not entitled to the benefits of this or any other convention which provides exemption from these taxes paragraph of the protocol amending the tax_convention with ireland aprotocol to the treaty requires that an irish insurance_company be subject_to the generally applicable irish tax on such companies as follows for the purposes of paragraph it is understood that this convention shall not apply to the federal excise_taxes imposed on insurance premiums_paid to foreign insurers where such premiums are not subject_to the generally applicable tax imposed on insurance corporations in the contracting state in which such insurers are resident the limitation_on_benefits provision in article of the treaty sets forth several alternative safe harbors for claiming benefits under the treaty article a provides that a person who is not a aqualified person under paragraph of article nevertheless may qualify for benefits under the treaty with respect to an item_of_income derived from the other state if i such resident is engaged in the active_conduct_of_a_trade_or_business in the first-mentioned state other than the business of making or managing investments unless such business is carried out by a bank or insurance_company acting in the ordinary course of its business and ii the item_of_income is connected with or incidental to the trade_or_business in the first-mentioned state provided that where such item is connected with a trade_or_business in the first-mentioned state and such resident has an ownership_interest in the activity in the other state that generated the income the trade_or_business is substantial in relation to that activity paragraph b i b of the protocol states that an insurance_company will be considered to be engaged in the active_conduct_of_a_trade_or_business if its gross_income consists primarily of insurance or reinsurance premiums and investment_income attributable to such premiums article b i of the treaty provides that an item_of_income is connected with a trade_or_business if the activity in the other state that generated the item_of_income is a line_of_business that forms a part of or is complementary to the trade_or_business conducted in the first-mentioned state by the income recipient taxpayer represents that it is a resident of ireland and is subject_to the generally applicable irish tax imposed on irish insurance_companies taxpayer states that its gross_income will consist primarily of insurance or reinsurance premiums and the investment earnings attributable to such premiums the premium income it receives from u s insureds is generated by an activity that forms a apart of its trade_or_business in ireland according to taxpayer taxpayer does not expect to receive premiums from only one u s company in taxpayer received the majority of its premium income from policies written on risks located outside of ireland and the united_states further taxpayer represents that the following decisions are made by employees in its office in ireland decisions regarding whether to reinsure a risk computations and decisions regarding the pricing of a reinsurance policy the decision as to whether any risk reinsured by taxpayer should be reinsured with another reinsurer and decisions regarding the investment of premiums based on these representations we conclude that taxpayer satisfies the active trade_or_business test of article and is eligible for benefits under the treaty according to paragraph a of the closing_agreement the liability of taxpayer for federal excise_tax as agreed upon including liability resulting from reinsurance of u s risks with persons not entitled to exemption under the treaty or another convention will commence on date b the letter_of_credit required by paragraph a of the closing_agreement in the amount of dollar_figure--------- must be in effect within days of the date the agreement is signed on behalf of the commissioner any person otherwise required to remit the federal excise_tax on foreign insurance or reinsurance policies issued by taxpayer pursuant to ' a of the excise_tax regulations may rely upon a copy of this letter or an executed copy of the closing_agreement as authority that they may consider premiums_paid to taxpayer on and after date b as exempt under the treaty from the federal excise_tax except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling does not address the issues of whether taxpayer is an insurance_company or whether premiums_paid to taxpayer are deductible under ' of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer sincerely w edward williams senior technical reviewer branch office of associate chief_counsel international cc
